Citation Nr: 1021494	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-00 332 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for passive aggressive 
personality disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia; and, 
if so, whether the claim should be granted.

Entitlement to service connection for psychiatric disability 
other than passive aggressive personality disorder and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to April 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine that reopened and denied a previously-
denied claim for service connection for bipolar disorder 
(previously rated as schizophrenic reaction, chronic in a 
passive aggressive personality).  Jurisdiction over the case 
was subsequently transferred to the RO in Newark, New Jersey.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly characterized 
the issues as reflected on the title page. 

In March 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.

The issue of entitlement to service connection for 
psychiatric disability other than passive aggressive 
personality disorder is addressed in the Remand that follows 
the Order section of this decision.

FINDINGS OF FACT

1.  An unappealed rating decision in September 1997 denied 
reopening of a previously-denied claim for service connection 
for schizophrenia and passive aggressive personality.

2.  The evidence associated with the claims files subsequent 
to the September 1997 rating decision is not sufficient to 
raise a reasonable possibility of substantiating the claim 
for service connection for a passive aggressive personality 
disorder.

3.  Evidence received since the September 1997 rating 
decision includes evidence that is  not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for 
schizophrenia. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
passive aggressive personality disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim to reopen a claim for service connection for 
schizophrenia.  In addition, because service connection for 
personality disorders is preclude by law, there is no 
evidence that could be obtained to substantiate the claim to 
reopen a claim for service connection for passive aggressive 
personality disorder.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Initially, the Board notes that the claim for service 
connection for bipolar disorder (previously rated as 
schizophrenic reaction, chronic in a passive aggressive 
personality) was reopened and adjudicated on the merits in 
the rating decision on appeal.  However, because the 
reopening of a claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits, the Board must determine this issue on its 
own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Review of the file shows the RO denied reopening a 
previously-denied claim for service connection for 
schizophrenia and passive aggressive personality disorder  in 
a September 1997 rating decision, based on the determination 
that no new and material evidence was received.  

The Veteran was notified of the September 1997 denial by 
letter but he did not appeal.  

The Veteran submitted the instant claim in February 2006.  As 
stated above, the petition to reopen was granted by the 
rating decision on appeal.
  
The evidence of record at the time of the September 1997 
decision included the Veteran's service personnel records 
(SPRs), service treatment records (STRs), correspondence from 
the Veteran asserting that he did not have a nervous 
condition prior to his military service, reports of VA 
examinations, and VA medical records showing diagnoses to 
include bipolar disorder and schizophrenia.

The evidence received since the September 1997 decision 
includes VA outpatient treatment records showing diagnoses of 
bipolar disorder, correspondence from the Veteran, and his 
testimony before the undersigned VLJ in which he detailed how 
his psychiatric disorders manifested while in service.

Passive Aggressive Personality Disorder

After review, the Board finds that the evidence submitted 
since the September 1997 decision is not new and not material 
as it relates to the passive aggressive personality disorder 
claim.  In this regard, the Board notes that service 
connection cannot be granted for a passive aggressive 
personality disorder, because it is not a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c).  

Schizophrenia

The Veteran's testimony provides the first detailed account 
of his in-service stressors to include being pushed through a 
window and being beaten by fellow soldiers after they forced 
him to remove his clothing.  The Veteran also first reported 
in-service symptoms to include having "breakdowns" and 
hearing voices.  The foregoing evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
when considered in light of the lack of evidence regarding 
his in-service stressors as related to his schizophrenia 
prior to the September 1997 decision, it is sufficient to 
raise a reasonable possibility of substantiating the claim.  

Accordingly, this evidence is new and material, and reopening 
of the schizophrenia claim is in order.  


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of  a claim of entitlement 
to service connection for passive aggressive personality 
disorder is denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

The Board having determined that new and material evidence 
has been received, reopening of a claim of entitlement to 
service connection for schizophrenia is granted.


REMAND

The Board has determined that further development action is 
required before the Board decides the Veteran's appeal for 
service connection for psychiatric disability other than 
passive aggressive personality disorder.

The file contains the report of a VA examination for mental 
disorders in October 1996, and multiple VA outpatient 
treatment records, in which the VA examiners diagnosed 
multiple acquired psychiatric disorders, to include 
schizophrenia.  The examiners do not render opinions as to 
whether the Veteran's acquired psychiatric disorders are 
etiologically related to his active service.  The examination 
reports and treatment records are accordingly inadequate for 
purposes of adjudicating the claim.

In light of these circumstances, the Board has determined 
that the Veteran should be afforded an additional VA 
examination to determine the etiology of all currently 
present acquired psychiatric disorders.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
post-service treatment or evaluation of 
the Veteran's psychiatric disorders.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present, 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history and should also 
address the Veteran's subjective account 
of his symptoms.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present acquired psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
Veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
active service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's active 
service?

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's claim for service 
connection for psychiatric disability 
other than passive aggressive personality 
disorder on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


